Citation Nr: 1219896	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  02-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy, prior to August 7, 2008. 

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus with diabetic retinopathy, from August 7, 2008.  

3.  Entitlement to an initial rating in excess of 10 percent for glaucoma, prior to February 1, 2010.  

4.  Entitlement to a rating in excess of 60 percent for glaucoma, from February 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.L., and D.S.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2002 and June 2002 rating decisions of the RO in Detroit, Michigan.  In the March 2002 decision, the RO, inter alia, granted service connection and an initial 20 percent rating for diabetes mellitus with diabetic retinopathy, effective July 9, 2001.  In the June 2002 rating decision, the RO, inter alia, granted service connection and assigned an initial 10 percent rating for glaucoma, effective July 9, 2001.  In July 2002, the Veteran filed a notice of disagreement (NOD) with the assigned initial ratings.  A statement of the case (SOC) was issued in September 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2002.  In a February 2004 rating decision, the RO changed the effective dates for the awards of service connection to May 8, 2001.

In September 2004, the Board remanded these matters to the RO for the scheduling of a hearing.  In March 2005, the Veteran testified during a Board hearing before an Acting Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In June 2005, the Board remanded these matters to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development of the evidence.  In July 2006, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of each claim for higher initial rating following a de novo review of the record.

In May 2007, the Board again remanded these matters to the RO, via the AMC, for further development of the evidence.  In October 2007, the RO again issued an SSOC reflecting the continued denial of each claim for higher initial rating.

In a March 2008 letter, the Board apprised the Veteran that the acting VLJ who presided during his March 2005 hearing was no longer employed with the Board, and informed him of his right to another hearing.  In a response submitted later in March 2008, the Veteran indicated that month that he wanted another hearing before a VLJ at the RO.  In May 2008, the Board remanded these matters to the RO for scheduling of the requested hearing.

While the appeal was in remand status, the Veteran's claims file was transferred to the jurisdiction of the RO in Atlanta, Georgia.  In August 2008, the Veteran, his wife, and a friend testified during a Board hearing before the undersigned VLJ at the RO.  A transcript of that hearing is of record.

In October 2008, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  

While the appeal was in remand status, in an April 2010 rating decision, the AMC awarded a higher rating of 50 percent for the Veteran's glaucoma, effective February 1, 2010.  After partially completing the requested development, the AMC continued to deny the claims for an initial rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy and a rating in excess of 50 percent for glaucoma (as reflected in an April 2010 SSOC), and returned the matters on appeal to the Board for further appellate consideration.

In August 2011, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  

While the appeal was in remand status, in a December 2011 rating decision, the AMC awarded a higher, 40 percent rating for diabetes mellitus with diabetic retinopathy, effective August 7, 2008.  In the same December 2011 rating decision, the AMC also awarded a higher, 60 percent rating for glaucoma, effective February 1, 2010.  After partially completing the requested development, the AMC continued to deny the claims for a rating in excess of 40 percent for diabetes mellitus with diabetic retinopathy and a rating in excess of 60 percent for glaucoma (as reflected in a December 2011 SSOC), and returned the matters on appeal to the Board for further appellate consideration.

Because the Veteran disagreed with the initial ratings assigned following the award of service connection for each disability under consideration, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 40 percent for diabetes mellitus with diabetic retinopathy, effective August 7, 2008, and a higher rating of 60 percent for glaucoma, effective February 1, 2010, inasmuch as higher ratings for these disabilities are available, both before and after the effective date of each increase, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing all four matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

As a final preliminary matter, the Board notes that, in a January 2012 statement, the Veteran raised the issue of entitlement to a higher rating for special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A).  It does not appear that the claim for a higher rating for SMC based on the need for regular A&A has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran expressing satisfaction with the RO's (AMC's) dispositions as to the matters of an initial rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy; a rating in excess of 10 percent for glaucoma, prior to February 1, 2010; and a rating in excess of 50 percent for glaucoma, from February 1, 2010.

2.  In April 2012 written argument, the Veteran's representative asserted arguments only as to the Veteran's entitlement to a 40 percent rating for diabetes mellitus-a benefit which has already been awarded, effective August 7, 2008.

3.  Considering the statements from the Veteran and his representative in tandem, the record reflects that there remains no controversy with respect to any matter on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his representative as to all matters on appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a January 2012 statement, the Veteran expressed his satisfaction with the RO's (AMC's) dispositions as to the matters of an initial rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy; a rating in excess of 10 percent for glaucoma, prior to February 1, 2010; and a rating in excess of 50 percent for glaucoma, from February 1, 2010. This statement indicates that there remains no controversy with respect to each claim on appeal (as reflected on the title page) other than, possibly, the matter of a rating in excess of 40 percent for diabetes mellitus with diabetic retinopathy (which the Veteran did not mention). 

The Board acknowledges that the post-remand brief submitted by the Veteran's accredited representative in April 2012 continues to list the issues on appeal as involving claims for higher ratings for diabetes mellitus with diabetic retinopathy before and since August 7, 2008, as well as claims for higher ratings for glaucoma before and since February 1, 2010.  No reference to the Veteran's earlier statement-effectively withdrawing from appeal three of the four issues noted above-was made.  However, with respect to the merits of the Veteran's claims, the representative's only substantive  arguments addressed the Veteran's entitlement to a 40 percent rating for diabetes mellitus-a benefit which has already been awarded, effective August 7, 2008.  As the fourth claim on appeal has been granted to the extent sought, there also remains no controversy as to this matter.

Therefore, considering the statements from the Veteran and his representative, in tandem, the Board finds that the criteria for withdrawal of an appeal by the appellant and his representative have been met with respect to all matters on appeal. No allegations of error of fact or law remain for appellate consideration with respect to any of these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


